Citation Nr: 1725973	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-23 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus. 

3.  Entitlement to service connection for lumbar spondylosis, claimed as low back condition.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1973 to November 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2015, the Board remanded these matters to provide the Veteran with an additional opportunity to attend a hearing.  Significantly, in its decision the Board determined that the Veteran failed to provide the RO with a valid notice of disagreement (NOD) concerning his claim for individual unemployability due to all of his service-connected disabilities (TDIU).  As such, the Board will only adjudicate the Veteran's TDIU claim as a part of his initial increased ratings claims for his service-connected hearing loss and tinnitus that are currently on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record).


FINDINGS OF FACT

1.  For the period on appeal, the Veteran's bilateral hearing loss has been manifested by no worse than Level IV hearing impairment in his right ear and Level II impairment in his left ear.

2.  The 10 percent disability rating that is currently in effect is the maximum schedular rating for tinnitus.

3.  The Veteran's lumbar spondylosis, claimed as low back condition was not caused by or related to active duty service.



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2016).

2.  The criteria for an initial disability rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016).

3.  The criteria for entitlement to service connection for lumbar spondylosis, claimed as low back condition have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Bilateral Hearing Loss

The Veteran asserts that he is entitled to an initial rating in excess of 10 percent for his service-connected bilateral hearing loss.  

In this case, the Veteran received a 10 percent rating for his bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Ratings for hearing loss, which range from noncompensable to 100 percent, are based on an organic impairment of hearing acuity as demonstrated by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (Hz).  The degree of disability from service-connected hearing loss is rated based on 11 auditory acuity levels with Level I, representing essentially normal acuity, through level XI, representing profound deafness.  See 38 C.F.R. § 4.85.

An alternative rating method may be used when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1,000 Hz and 70 decibels or more at 2,000 Hz.  38 C.F.R. § 4.86.  VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa based on whichever results in the higher numeral.  Id.  In hearing loss rating cases, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 
After a review of the evidence of record, the Board finds that an initial disability rating in excess of 10 percent for bilateral hearing loss is not warranted. 

Specifically, the VA opinion from February 2010, reported that the Veteran had moderate sensorineural hearing loss in both ears. The Veteran specifically detailed the nature of his hearing loss, and also indicated occasional incidents of positional vertigo.  On the authorized audiological evaluation, his pure tone thresholds, in decibels, were as follows:




Hz



1000
2000
3000
4000
Average
Right
35
60
55
50
50
Left
40
60
60
55
54

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 88 percent in the left ear.  Applying these values to Table VI, the Veteran exhibits Level IV hearing loss in the right ear and Level II in the left ear.  When applying these levels to Table VII, a 10 percent rating is for evaluation.  

Therefore, based on this evidence, there is no clinical evidence to support the Veteran's argument that he is entitled to an initial disability rating in excess of 10 percent.  

Accordingly, an initial disability rating in excess of 10 percent is not warranted on a schedular basis.  

Tinnitus

The Veteran asserts that he is entitled to an initial rating in excess of 10 percent for his service-connected tinnitus.  

The Board finds that the Veteran has been assigned the maximum 10 percent rating which is the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  Further, under Diagnostic Code 6260 there is no provision for assignment of an increased schedular rating or a separate 10 percent evaluation for tinnitus of each ear.

Therefore, the Board finds that an initial disability rating in excess for 10 percent for tinnitus is not warranted.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his hearing loss was worse than the ratings he received.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his hearing loss according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's hearing loss has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Extraschedular Considerations

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes, as it includes symptoms related to hearing loss and tinnitus.  See Mittleider v. West, 11 Vet. App. 181 (1998); Diagnostic Code 6100, 6260.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).





Finally, as previously discussed, the Veteran failed to provide a valid NOD for his TDIU claim based upon all of his service-connected disabilities.  However, as the Veteran is seeking increased ratings for his hearing loss and tinnitus, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Nevertheless, in this case, the record does not suggest, and the Veteran does not specifically allege, that his service connected hearing loss and tinnitus disabilities render him unemployable.  As such, Rice is inapplicable in this case.

Service Connection

The Veteran asserts that his lumbar spondylosis, claimed as low back condition was caused by or related to his active duty service.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In some cases, a relationship between the present disability and the disease or injury incurred or aggravated during service may be established through a demonstration of continuity of symptomatology for certain specific chronic disorders.  38 C.F.R. § 3.303(b); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

However, service connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered to be "chronic" under 38 C.F.R. § 3.309(a).  As is relevant here, lumbar spondylosis is not considered a chronic disease under 38 C.F.R. § 3.309(a), and may not be service connected under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a). 

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Upon review of all evidence of record, the Board finds that the Veteran's service connection claim for lumbar spondylosis should not be granted.

Specifically, a review of the Veteran's service treatment records documents only a few complaints of pain and muscle spasms in the lower back - most notably from reportedly being hit in the back with a bolt from a bridge.  No lasting injuries or complaints of pain were documented.  Moreover, the Veteran's separation examination does not report any injuries or symptoms related to a lower back injury.

Further, the Board draws attention to the Veteran's VA treatment records which reflect that he first reported symptoms associated with low back pain in June of 2007.  As such, a continuity of symptoms is not shown based on the clinical evidence.
  
As part of this claim, the Board recognizes the Veteran's statements regarding his history of back symptoms.  In this regard, while the Veteran is not competent diagnose a disorder such as lumbar spondylosis, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  
Specifically, in addition to the fact that the Veteran waited decades before seeking medical treatment, the Board notes that the Veteran submitted a disability claim for baldness and a foot disability in May of 1981, and had a veterans' service representative at that time.  Therefore, the Board can infer that the Veteran had knowledge of VA benefits at that time.

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

Specifically, the Veteran was afforded a VA examination in February 2010.  The examiner conducted a thorough physical examination of the Veteran, and provided the above diagnoses for his low back condition.  The examiner also took a detailed medical history from the Veteran.  The examiner opined that the Veteran's diagnosed lumbar spondylosis was less likely than not incurred in or caused by or aggravated by active duty service.  The examiner stated that the Veteran's service records do not document any event or injury consistent with a high energy lumbar injury, and given that the Veteran was only on active duty for two years, even multiple micro-traumas to the spine within that time period would be insufficient to initiate a post-traumatic process.  Moreover, the examiner noted that the significant gap between treatment in service and his most recent treatment in 2007 weighs against a causative in-service relationship.

The Board also acknowledges the Veteran's statements regarding his low back pain since active service, but also finds that evidence to be less persuasive.  A lay person is competent to report observable symptomatology, such as pain.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  However, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, to the extent that the Veteran believes his pain may be the result of his lumbar spondylosis, he is a lay person without appropriate medical training and expertise to provide a medical nexus opinion regarding the etiology of his lumbar spondylosis.   

The Board concludes that the preponderance of the evidence is against the claim for service connection for lumbar spondylosis, and there is no doubt to be otherwise resolved.  Therefore, the claim for service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, it is noted that this appeal was remanded by the Board in April 2015 in order to reschedule the Veteran's Board hearing - as the Veteran failed to attend his previously scheduled hearing.  Here, the Veteran was afforded with a new hearing in October 2016.  However, the Veteran failed to attend the hearing without good cause and therefore his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  Therefore, the Board finds that all necessary assistance has been provided to the Veteran and the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial disability rating in excess of 10 percent for bilateral hearing loss is denied.

An initial disability rating in excess of 10 percent for tinnitus is denied.

Service connection for lumbar spondylosis, claimed as low back condition is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


